Title: From Thomas Jefferson to Joel Yancey, 8 June 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
June 8. 21.
Your two favors of May 22. and 31. came together on the 4th inst and our first mail for Lynchburg starts on the 10th by that therefore you will recieve two orders on last Peyton, the one in favor of Bishop for  136.48 D the other of yourself for 135. D. which Jefferson tells me is the sum due for the horses. I had mentioned to Mr Bishop that I should remit his money as soon as his crop was at Richmond, which I suppose it to be altho’ I have not recd the information from Capt Peyton. I wrote to him on the 5th to send to the care of mr Robertson 6. barrels of herrings.I shall be at Poplar Forest the 1st week of next month if my horses are recovered from a complaint prevalent here of imposthumes under the jaw. two of them have it very badly. accept assurances of my friendship and respect.Th: JeffersonMr Yancey.P. S. I think I understood that mr Miller was now the teacher at the academy of N. London. I have a thought of placing one of my grandsons there. will you be so good as to inform me by return of the 1st mail what is the tuition fee, and what the cost of board?June 9. wrote a 2d letter advising to tell the residue of tobo & pay debts with it